Citation Nr: 0026849	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  94-42 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, and from February 1979 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.

This case was the subject of a Board remand dated in November 
1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has bilateral foot disability that was 
aggravated during his first period of service.

3.  The veteran has low back disability that cannot be 
dissociated from his automobile accident during his period of 
active service.

4.  The veteran's neck disability did not arise during 
service and has not been aggravated by any disease or injury 
incurred in service.


CONCLUSIONS OF LAW

1.  Neck disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. §§ 
3.303, 3.310 (1999).

2.  Low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. 
§§ 3.303, 3.310 (1999).

3.  Bilateral foot disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is service-connected and in receipt of a 
noncompensable (zero percent) rating for residuals of a 
fracture of the right ischium.  The veteran maintains that 
his neck and lower back disorders began in service, and that 
there was aggravation of a preexisting foot disorder in 
service necessitating early separation from his second period 
of service. 

Service medical records reveal that at the time of the 
veteran's August 1974 enlistment physical examination, the 
feet were found to be abnormal with findings of second-degree 
pes planus with hallux valgus.  During a November 1975 
inservice physical examination for airborne school, clinical 
evaluation of the veteran's feet was normal.   In February 
1976, when the veteran was seen for a corn on his foot, the 
left great toe was noted to be tending to move under the 
other toes.  In March 1976 the veteran presented with 
fasciitis, and he was treated with injections.   He 
complained of painful bunions of both feet in July 1976.  X-
rays in September 1976 showed non-congruent joints at 
articulation, and mild hallux valgus bilaterally.  In October 
1976, he had painful hallux valgus of the right foot.  X-rays 
of the right foot in November 1976 were interpreted by a 
treating physician as showing arthritis of the first 
metacarpal joint (though they appear to have originally been 
interpreted as showing no significant abnormality by the 
radiologist).

At the end of June 1977, the veteran was involved in an 
automobile accident.  Service medical records indicate that 
he had facial and head trauma secondary to an automobile 
accident with several lacerations of the lower lip with 
complaints of facial pain and low back pain at L2-5.  
Examination of the extremities revealed multiple superficial 
abrasions and lacerations and significant pain was noted in 
the right sacroiliac and right hip area.  The impression from 
physical examination was multiple soft tissue lacerations, 
multiple contusions, and fracture of the right ischium.  X-
rays of the pelvis revealed a nondisplaced fracture of the 
right ischium.  Lumbar spine films showed no specific 
fracture although the records noted a questionable fracture 
of the left S1 joint.  Follow-up X-ray examinations of the 
skull, cervical spine and lumbosacral spine were interpreted 
as being negative.  

During the veteran's August 1977 discharge examination, the 
only pertinent diagnosis was fracture right hip and left 
pelvis, healed.  Clinical evaluation of the spine and feet 
was noted to be normal.

In February 1979, the veteran reenlisted in a different 
branch of the service.  The physical examination for 
enlistment noted that the neck, feet and spine or other 
musculoskeletal functions were normal.  In July 1979, he 
complained of pain in both feet of five years' duration.  
Swelling of the lateral distal end of the first metatarsal 
which was painful to the touch was noted.  His feet hurt in 
the afternoon after he had been on them all day.  An 
examination revealed mild heel valgus and midfoot sag.  X-ray 
examination revealed no evidence of degenerative joint 
disease except some spurs off the lateral side of the right 
great toe. 

The veteran was subsequently referred to a Medical Evaluation 
Board (MEB).  The September 1979 MEB report noted mild heel 
valgus and mild midfoot sag with prominent metatarsus primus 
varus with hallux valgus.  Axial compression and passive 
motion of the right toe joint caused pain but pain on this 
maneuver of the left side was minimal.  Circulation, 
sensation, and joint motion in the feet were normal.  X-rays 
showed mild loss of the normal longitudinal arch with some 
irregularity of the talonavicular and navicular cuneiform 
joints bilaterally but no radiographic evidence of 
degenerative arthritis except for a spur on the right great 
toe.  The diagnosis was metatarsus primus varus and hallux 
valgus, bilateral, early arthritis on the right great toe 
secondary to bilateral hallux valgus and mild pes planus.  
All diagnoses were found to have existed prior to service and 
to have not been aggravated during service.  The veteran was 
found unfit for the minimum standards for enlistment or 
induction.  He waived his right to a hearing before a 
Physical Evaluation Board and was separated from service in 
October 1979. 

A report of pelvis and lumbosacral X-rays taken for purposes 
of a June 1983 VA examination reflects an impression of 
sclerosis bilateral inferior two-thirds of  the sacroiliac 
joints with erosive changes compatible with sacroiliitis.  
There was no evidence in the lumbar spine of ankylosing 
spondylitis.   

A December 1985 record of VA treatment shows an impression of 
arthralgias, predominantly in the low back and questionably 
the right hip vs. right SI joint, question ankylosing 
spondylitis.

VA records of treatment in May 1988 reflect treatment of neck 
pain, and a diagnosis of muscle strain.  During a VA 
neurological consultation in June 1988, the diagnosis was 
neck and back pain.

A July 1991 VA record of treatment includes a diagnosis of 
post-traumatic arthritis of the cervical and lumbar spines.  
History included the 1977 inservice automobile accident, with 
multiple neck, back and knee pains since the accident;  and 
an assault in which he was rendered unconscious in 1981.  An 
August 1991 treatment record describes an incident in which 
the veteran was hit by a car in 1989 resulting in a broken 
wrist and broken ankle, as well as reference to the 1977 
inservice automobile accident.  

In October 1991, the veteran was treated for painful 
bilateral hallux abducto valgus deformity, left greater than 
right.  In the assessment portion of the treatment record, 
the physician wrote that the veteran "desires to have feet 
problem corrected to allow him to continue to be active 
running etc. to decrease arthritis complications of car 
accident."

During a November 1991 VA examination, the veteran complained 
of chronic neck and low back pain, and bunions with chronic 
foot pain.  After review of history and physical examination, 
the diagnosis with respect to the history of the veteran's 
1977 motor vehicle accident was status post right hip 
(ischium?) fracture, and chronic neck and low back pain.  The 
report did not explicitly analyze whether the chronic neck 
and low back pain was related to the motor vehicle accident.  
The veteran's bunions were also noted, though no opinion as 
to whether they were incurred or aggravated during service 
was offered.

Records of treatment at a state institution from November 
1993 to October 1997 reflect frequent treatment for pain of 
the feet, neck and back, often diagnosed collectively as 
arthritis.  An April 1994 podiatry clinic consult reflects 
that the veteran was diagnosed as having hallux valgus bunion 
deformity of the left and right feet, and was permitted to 
wear soft shoes due to the bunion deformities.  

During a July 1998 VA examination, the veteran gave a history 
of a severe motor accident in 1977, involving a right hip 
fracture and chronic neck and low back pain.  He described 
constant chronic neck pain at a level of 9 on a scale of 1 to 
10, and said the pain was sometimes exacerbated by work.  The 
examiner was not entirely accepting of the veteran's history 
and complaints - he questioned how pain to a level of 9 out 
of 10 could be further exacerbated by work.  The veteran also 
described low back pain, numbness of the left thigh for at 
least eight years, and an increase in pain with a cough or 
sneeze.  He also described bilateral bunions that he had 
experienced "all his life."  (Quotes in original).  After 
physical examination, the diagnoses included chronic neck 
discomfort and stiffness due to a combination of degenerative 
joint disease and musculoskeletal causes.  X-rays of the 
cervical spine showed loss of height, most prominently at 
C5/6 with anterior and posterior osteophyte formation, 
consistent with spondylosis.  This had not changed since 
previous films.  Also diagnosed was chronic low back pain, 
musculoskeletal.  X-rays showed anatomic alignment with no 
evidence of spondylosis;  however, there was slight 
indistinctness bilaterally of the sacroiliac joints.  
Finally, a bilateral foot disorder was diagnosed, described 
as status post surgical intervention to both toes for hallux 
valgus abnormalities.  The right toe was healed, and the left 
toe was recently operated upon.  

As far as the relationship between the veteran's right 
ischium fracture and his neck disorder, the examiner saw no 
relationship between the ischium fracture and the neck 
disorder, other than that they occurred at the same time.  
The examiner further found that the low back problem was hard 
to see as anything other mild degenerative joint disease and 
musculoskeletal problems.  It appeared to the examiner that 
the right ischium fracture did aggravate the low back and had 
resulted in the symptoms that the veteran was describing.  
Also, in the examiner's view, the pre-existing foot disorder, 
for which the veteran had recently undergone surgery, had 
nothing to do with the symptoms of either the neck or the 
back.  

During a February 2000 VA examination, the veteran complained 
of general stiffness and a feeling that it was hard to move;  
low back and flank cramps that occurred every day;  and 
cramps in both feet, right less than the left.  The examiner 
noted the history of an inservice automobile accident in 1977 
in which he incurred various injuries including an ischial 
fracture.  Also noted was an incident in which the veteran 
was hit by a car in 1986, resulting in a right ankle fracture 
and a right wrist fracture, and in accident in which a 
compactor fell on his toe in 1997, and bunionectomies.  
During physical examination, the examiner noted that all 
efforts at muscle testing were responded to with less than 
full effort, although there was no actual collapse or 
weakness.  After X-rays and physical examination, the 
impressions included a finding that it was as likely as not 
that some of the veteran's symptoms were caused by ankylosing 
spondylitis, which would not be attributable to any prior 
injury and could not be construed as "service connected."  
The examiner further opined that the complaints described by 
the veteran were not likely related to, and would not appear 
to have any foundation or basis, in a prior injury, whether 
in service or at any other time.  The examiner elaborated 
that some of the pain complaints may never be explained, 
i.e., they may not be attributable to ankylosing spondylitis, 
although some of his pain complaints appeared to have an 
organic basis. 

Reports of February 2000 X-rays include impressions of 
bilateral deformity of the first MTP joint most consistent 
with post surgical change;  mild to moderate degenerative 
joint disease at C5/C6 in the cervical spine;  and bilateral 
ankylosis of the sacroiliac joint.  Differential diagnosis 
included inflammatory bowel disease, ankylosing spondylitis, 
psoriasis and Reiter's syndrome.  However, only minimal 
degenerative changes were noted in the lumbar spine.  There 
were no significant interval changes when compared to July 
1998 X-rays.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for neck, back and foot 
disability are well grounded.  A July 1998 VA examiner's 
assessment included findings that the veteran's ischium 
fracture and neck disorder occurred at the same time (which 
would related the neck disorder to the inservice automobile 
accident), and that the right ischium fracture had aggravated 
the low back and resulted in the symptoms of which the 
veteran complained.  Additionally, the service medical 
records reflect an increase in the veteran's disability of 
the feet during his first period of service, and medical and 
lay evidence shows the disability has been chronic through 
the present time.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398 (1995) (holding that pes planus was susceptible to lay 
observation, so that lay evidence may be used to establish 
aggravation and continuity of foot disability to include pes 
planus for purposes of well groundedness).  Thus, there is 
competent evidence relating the claimed disabilities to 
active service.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131.  Regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of a 
disease only, service connection also may be established 
under section 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  Such 
evidence must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage.  
If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable evidence that the disability 
manifested in service existed before service is required to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. 3.304(b).
 
While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness, there is no 
absolute rule in the statute, the regulation, or the case law 
requiring such evidence before the presumption can be 
rebutted.  Harris v. West, 203 F. 3d 1347, 1351 (Fed. Cir. 
2000).  A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991);  cf. Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding special 
provisions applying to combat veterans create exception to 
rule requiring more than temporary or intermittent flare-ups 
to show aggravation of underlying disability).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991);  see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).   

Neck

The Board acknowledges the July 1998 VA examiner's opinion 
that the veteran's neck disorder began at the same time as 
his ischium fracture.  The necessary inference is that this 
examiner believed the neck disability began at the time of 
the veteran's inservice automobile accident.   By contrast, 
after a very thorough review of history and physical 
examination in February 2000, that VA examiner's opinion was 
that some of the findings were at least as likely as not due 
to ankylosing spondylitis, which would not be attributable to 
any prior injury.  The examiner further opined that the 
complaints were not likely related to, nor would appear to 
have any foundation or basis in, a prior injury when in 
service or at any other time.  The examiner acknowledged that 
some of the pain complaints may never be explained, and that 
some of the pain complaints appeared to have an organic 
basis.

The Board acknowledges the diagnosis of traumatic arthritis 
of the cervical spine in July 1991;  however this appears to 
have been based on history, without reference to earlier 
medical records or X-rays, and rendered in the context of 
unrelated treatment.  The expertise and review of history 
brought to bear at the February 2000 examination, where only 
degenerative joint disease of the neck and other non post-
traumatic conditions were diagnosed, greatly outweighs the 
passing diagnosis in the July 1991 treatment records.

The inservice medical records after the automobile accident 
show that although the veteran clearly had injuries to the 
head, low back and ischium during service, X-rays of the 
skull and cervical spine were negative in July 1977, and 
there was no diagnosis or treatment of a neck injury.  Also, 
clinical evaluation of the veteran's neck during his second 
period of service was normal.  This lends credence to the 
July 2000 VA examiner's opinion that the neck disability was 
in no way related to service or an inservice injury, and 
greatly undercuts the July 1998 VA examiner's opinion that 
the neck disability began during service at the time of the 
fracture of the ischium.  Finally, the Board accepts the 
finding of the July 1998 VA examiner that the veteran's 
bilateral foot disability bears no relation to the neck 
disability.  In sum, the Board finds that the preponderance 
of the medical evidence is against the claim for service 
connection for neck disability, and the claim is denied.  

Low Back

The Board acknowledges the July 1998 opinion of a VA examiner 
that although the veteran's low back problem appeared to be 
nothing other than mild degenerative joint disease and 
musculoskeletal problems, it appeared that the right ischium 
fracture did aggravate the low back and resulted in the 
symptoms of which the veteran complained.  Service medical 
records show that the veteran experienced a low back sprain 
as well as the ischial fracture as a result of the inservice 
automobile accident.  X-rays of the lumboscacral spine were 
noted to "appear negative" on one occasion, and a 
"questionable fracture of the left sacroiliac joint" was 
noted by X-ray upon orthopedic consultation in July 1977.  
Significant pain in the sacroiliac area was noted repeatedly 
in the treatment records.  Low back spasm was noted in July 
1977.  Disposition in the July 1977 orthopedic consultation 
was "both fractures should be treated by bed rest to 
[prevent] displacement."  In any event, the extent of the 
veteran's low back problems after the accident seems to have 
been given short shrift in the July 1998 and February 2000 VA 
examiners' reports.  

Although the July 2000 VA examiner expressed strong opinions 
that the veteran's low back problems were not related to any 
injury, he did not address whether the veteran's service-
connected fracture of the ischium aggravated the veteran's 
low back disability.  The only on-point opinion on this 
matter is the July 1998 VA examiner's opinion that while the 
veteran's low back disability was nothing more than mild 
degenerative joint disease (which is not too different from 
the findings of the July 2000 VA examiner), it appeared that 
the right ischium fracture did aggravate the low back and had 
resulted in symptoms of which the veteran complained.  The 
examiner rendered this impression notwithstanding misgivings 
about the veteran over-reporting his symptoms.  This 
examiner's opinion, combined with the fact that the service 
medical records show that the extent of the inservice injury 
to the low back was not inconsequential, leads the Board to 
the conclusion that the evidence with respect to this issue 
is at least in equipoise.  The July 1998 VA examiner's 
opinion on this subject does seem to have a reasonable basis 
in the record, and is not obviously refuted by the July 2000 
examiner's opinion.  Accordingly, service connection for low 
back disability is granted.  The benefit of the doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).

Feet

Because the veteran's hallux vagus and pes planus were noted 
at his August 1974 service entrance examination, the 
presumption of soundness does not apply for these conditions 
for the veteran's first period of service.   38 C.F.R. 
§ 3.304(b).
Though the veteran entered service with a preexisting 
condition of second degree pes planus and hallux valgus in 
August 1974, he did not have foot complaints until February 
1976.  The foot problems required frequent treatment from 
February 1976 to November 1976.

It appears that the veteran did have worsening of symptoms 
during his first period of service.  In considering whether 
this worsening of symptoms was a permanent aggravation of an 
underlying condition or a temporary or intermittent flare-up, 
the Board notes that the veteran's condition did not require 
treatment for the approximately the first 18 months of 
service, that in November 1975 he was apparently relatively 
asymptomatic because an inservice clinical evaluation was 
"normal," and that in February 1976 the veteran's 
complaints amounted to no more than a corn on the inside of 
the left foot that hurt when he walked and ran. At that time 
the treating physician noted that the left great toe was 
"tending to move under the other toes."  In March 1976 the 
veteran received injections for fasciitis.  In July 1976 he 
had painful bunions.  In September 1976 the joints were found 
to be "non-congruent" by X-ray.  Treatment continued in 
October and in November arthritis of the right first 
metatarsal joint was noted (which was again diagnosed during 
the veteran's second period of service.)  The arthritis had 
not been noted in September 1976 X-rays.  At the time of his 
August 1977 discharge, clinical evaluation of the feet was 
normal, but around that time the veteran was using crutches 
after his automobile accident, so that his bilateral foot 
disability was likely not the focus of complaints or medical 
observation.  The Board notes that in the treatment records 
for foot problems during the first period of service, there 
is no mention by history of substantial preservice foot 
problems, and the veteran's feet were profiled as "1" upon 
entry into service notwithstanding diagnosis of pes planus 
and hallux valgus.  Finally, the service medical records for 
the veteran's second period of service are to the effect that 
upon reentry into service in February 1979, the veteran's 
bilateral foot condition was disabling enough to preclude a 
successful tour of duty.  It would appear unlikely that he 
would have exerted his feet to an extent such as to acquire 
this disability as he recovered from his inservice automobile 
accident during the preceding 18 months between periods of 
service.  In light of the foregoing, the Board finds that 
there is an increase in disability of the feet shown during 
the veteran's first period of service, and that this increase 
amounted to more than temporary or intermittent flare-ups.  
Hunt.

The balance of the lay and medical evidence clearly shows 
that the veteran has had bilateral foot disability, to 
include hallux valgus and pes planus, from his first period 
of active service forward.  Falcone.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence indicates that the veteran's bilateral foot 
disability was permanently increased during his first period 
of service.  There is no clear and unmistakable evidence of 
record that this increase in disability was due the natural 
progression of the disease.  38 C.F.R. § 3.306(a).  
Accordingly, service connection for bilateral foot disability 
is granted.  


ORDER

Service connection for neck disability is denied.

Service connection for low back disability is granted.

Service connection for bilateral foot disability is granted. 




		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

